EXHIBIT 10.16

 

AMENDED AND RESTATED

MANAGEMENT AND SERVICE AGREEMENT

 

THIS AMENDED AND RESTATED MANAGEMENT AND SERVICE AGREEMENT (the “Agreement”) is
made and entered into as of January 1, 2004, by and between Radnet Management,
Inc., a California corporation (hereinafter referred to as “Manager”), and
Beverly Radiology Medical Group, III, a California general partnership
(hereinafter referred to as “BRMG”).

 

RECITALS

 

A. BRMG is a California general partnership composed of two (2) medical
professional corporations who employ or contract with physicians with
substantial experience in providing diagnostic and radiology imaging services.

 

B. BRMG wishes to obtain from Manager the use of certain office space, medical
equipment and other furnishings necessary to conduct a medical practice (the
“Practice”) specializing in radiology, diagnostic and imaging medical services
at certain locations (hereinafter defined as the “Centers”), and BRMG further
wishes to engage Manager to provide a full scope of services and personnel
relating to the management, supervision and administration of the non-medical
aspects of the Practice at such locations.

 

C. Manager, through its employees and consultants, has experience and expertise
in managing medical practices and Manager desires to provide to BRMG the
premises, equipment and furnishings hereinafter described. Manager further
desires to provide BRMG with personnel, management and administrative services,
all upon the terms and conditions hereinafter set forth.

 

D. This Agreement is an amendment to and a restatement of the Management and
Service Agreement entered into by and between CCC Franchising Acquisition Corp.
II (the predecessor of Manager) and BRMG as of June 12, 1992.

 



--------------------------------------------------------------------------------

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and for other valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Use of Office Facilities. Manager hereby makes available to BRMG, during the
term of this Agreement, including all renewals and extensions hereof, for BRMG’s
exclusive use the medical office space that is located at the addresses set
forth on Exhibit A hereto, which premises BRMG agrees are in good order and
repair and sufficient for the purposes of conducting the Practice (the “Centers”
or “Center Premises”). BRMG shall comply with all covenants set forth in any
leases or subleases for the Center Premises entered into or assumed by Manager
and Manager agrees to make available to BRMG copies of all such leases. Any
future improvements that Manager determines, upon consultation with BRMG as
being necessary for the Practice, shall be provided by Manager as mutually
agreed upon from time to time during the term hereof, provided that Manager
determines that such improvements can be obtained at reasonable cost within
Manager’s budgetary constraints. BRMG shall use and occupy the Center Premises
exclusively for the practice of medicine and for providing other related
services and products. Upon termination of this Agreement, BRMG and its
employees and independent contractors shall immediately vacate the Center
Premises.

 

2. Use of Furniture, Furnishings and Equipment. Manager hereby agrees to make
available to BRMG, and BRMG hereby hires from Manager, during the term of this
Agreement, including all renewals and extensions hereof, all furniture,
furnishings and medical equipment (the “FF&E”) as may be located at the Center
premises from time to time and reasonably suitable and necessary to BRMG for
BRMG’s exclusive use in the operation of the Practice at the Centers. The use by
BRMG of the FF&E shall be subject to the following conditions:

 

(a) Title to all of the FF&E shall remain in Manager at all times; and upon the
termination of this Agreement, BRMG shall immediately surrender the FF&E to
Manager.

 

(b) Manager shall be responsible for all repairs and maintenance of the FF&E;
provided, however, BRMG shall employ reasonable efforts to prevent damage to and
excessive wear of the FF&E, and shall promptly notify Manager of any needed
repairs thereto. BRMG confirms that the FF&E presently in the Centers as of the
date hereof are adequate for the Practice and are generally in good repair. Any
future additional or replacement equipment that may be required to be provided
to BRMG shall be provided by Manager as mutually agreed upon from time to time
during the term hereof, provided that Manager determines that such additional or
replacement equipment can be obtained at reasonable cost within Manager’s
budgetary constraints and provided, further, that Manager shall have the option,
in its sole discretion, either to purchase or to lease such additional or
replacement equipment.

 

-2-



--------------------------------------------------------------------------------

(c) Manager shall be responsible for all property taxes and other assessments
relating to or arising out of ownership or use of the FF&E.

 

(d) BRMG acknowledges that Manager makes no warranties or representations,
express or implied, as to the fitness, suitability or adequacy of the Center
Premises or the FF&E or any other property furnished under this Agreement, for
the conduct of a medical practice or for any other particular purpose.

 

3. Management Services and Administration. During the term of this Agreement,
including all renewals and extensions hereof, BRMG engages manager to serve as
its exclusive manager and administrator of the non-medical functions and
services relating to the operation of the Practice at the Centers, and Manager
agrees to furnish to BRMG all reasonably necessary non-medical management and
administrative services as are agreed to by the parties from time to time,
consistent with past practice. Said services shall be at the expense of Manager
and shall include, but are not limited to:

 

(a) Bookkeeping and accounting services, including, without limitation,
maintenance, custody and supervision of BRMG’s business records, papers and
documents, ledgers, journals and reports, and the preparation, distribution and
recording of all bills and statements for professional services rendered by
BRMG. BRMG shall at all times have responsibility for setting all fees for
professional services provided by BRMG to patients of the Practice, provided
that such fees shall be reasonable and customary for the community in which the
Centers are operated. All billings for services rendered to patients by the
Practice shall be conducted by manager, and Manager shall act as BRMG’s agent in
the preparation, rendering and collection of such billings. In this regard, BRMG
hereby appoints Manager for the term of this Agreement to be its true and lawful
attorney-in-fact, for the following purposes:

 

(i) to bill patients, insurance companies, managed care payors and other
third-party payors in BRMG’s name and on its behalf;

 

(ii) to collect accounts receivable resulting from such billing in the name of
BRMG and on its behalf;

 

(iii) to receive payments on behalf of BRMG from insurance companies,
prepayments received from health care plans, Medicare, Medi-Cal, managed care
payors and all other third-party payors;

 

(iv) to take possession of and endorse in the name of BRMG and deposit into
Manager’s bank account (the “Deposit Account”) (and/or in the name of an
individual physician, such payment intended for purposes of payment of
professional fees related to BRMG) any notes, checks, money orders, insurance
payments and other instruments received in payment of accounts receivable;

 

-3-



--------------------------------------------------------------------------------

(v) upon the prior consent of BRMG, which consent shall not be unreasonably
withheld or delayed, to initiate the institution of legal proceedings in the
name of BRMG or any BRMG Personnel to collect any accounts and monies owed to
BRMG or such BRMG Personnel, to enforce the rights of BRMG or such BRMG
Personnel, as the case may be, as creditor under any contract or in connection
with the rendering of any service, and to contest adjustments and denials by
governmental agencies (or their fiscal intermediaries) as third-party payors;
and

 

(vi) to deposit into the Deposit Account all revenue collected by Manager. BRMG
covenants and shall cause all physician employees and independent contractors to
covenant, to forward any payments received with respect to any revenues
generated for services provided by BRMG or any of the BRMG Personnel to Manager
for deposit. Manager shall have the right to withdraw funds from the Deposit
Account and all owners of the Deposit Account shall execute a revocable standing
transfer order (the “Transfer Order”) under which the bank maintaining the
Deposit Account shall periodically transfer the entire balance of the Deposit
Account to a separate bank account owned solely by Manager (the “Manager
Account”). BRMG and Manager hereby agree to execute from time to time such
documents and instructions as shall be required by the bank maintaining the
Deposit Account and mutually agreed upon to effectuate the foregoing provisions
and to extend or amend such documents and instructions. Any action by BRMG that
materially interferes with the operation of this Section, including, but not
limited to, any failure to deposit or to have Manager deposit any revenues into
the Deposit Account, any withdrawal of any funds from the Deposit Account not
authorized by the express terms of this Agreement or any other written agreement
executed by each of the parties, or any revocation of or attempt to revoke the
Transfer Order (otherwise than upon expiration or termination of this
Agreement), will constitute a breach of this Agreement and will entitle Manager,
in addition to any other remedies it may have at law or in equity, to seek a
court ordered assignment of the rights provided to Manager pursuant to this
Subparagraph (a).

 

(b) Supervision and coordination of the day-to-day, non-medical business aspects
of the Practice.

 

(c) The provision of all medical and office supplies required by BRMG in
accordance with the operation of the Practice at the Centers, provided that
Manager determines that such supplies can be obtained at reasonable cost within
Manager’s budgetary constraints.

 

(d) The property maintenance and cleanliness of the Centers and of the FF&E
located at the Centers.

 

(e) The furnishing to BRMG of all necessary electricity, heat, water, laundry,
linen, uniforms, forms, telephones, medical supplies, office supplies, postage
and duplication services, provided, however, that all such supplies acquired and
services shall be determined to be reasonably necessary in connection with the
day-to-day

 

-4-



--------------------------------------------------------------------------------

operations of the Practice at the Centers and can be obtained at reasonable cost
within Manager’s budgetary constraints.

 

(f) The preparation and filing of all forms, reports and returns requirement by
law in connection with unemployment insurance, workers’ compensation insurance,
disability benefits, social security and other similar laws (excluding personal
or corporate income or franchise tax forms of BRMG or BRMG’s employees or
contractors) now in effect or hereafter imposed.

 

(g) Reception, secretarial and transcribing services and the maintenance of
medical records.

 

(h) All advertising, marketing and promotional activities conducted on behalf of
the Practice, provided that Manager shall consult with BRMG prior to
implementing any new advertising, marketing or promotional activities and BRMG’s
approval shall be required before implementation which approval shall not be
unreasonably withheld and shall be based on compliance with medical practice and
ethical considerations.

 

(i) The parties hereby agree that the benefits to BRMG hereunder do not require,
are not payment or compensation in cash or in kind for, and are not in any way
contingent upon the referral or any other arrangement for the provision of any
item or service offered by Manager to any of BRMG’s patients in any facility
controlled, managed or operated by Manager.

 

4. Staffing of Practice; BRMG’s Obligations.

 

(a) During the term of this Agreement, including all renewals and extensions
hereof, Manager shall, at its expense, except as otherwise provided in the next
sentence of this paragraph, provide all nurses and all other non-physician
technical, clerical and administrative personnel (the “Manager Personnel”)
reasonably required by BRMG for the conduct of the Practice at the Centers
consistent with past practice. BRMG shall, at its expense, employ or contract
with an adequate number of licensed physicians (the “Practice Physicians”) which
are necessary to provide professional services at the Centers (collectively,
“BRMG Personnel”). The BRMG Personnel shall be personally present at the Centers
to provide the hours of professional coverage each week during the term hereof
that is required to adequately service BRMG’s Practice. If Manager reasonably
determines that the physician coverage provided by BRMG is inadequate then
Manager shall have the right to contract with non-BRMG Personnel to provide the
necessary services. Manager and BRMG each agree that the hours of operation of
the Centers shall be customary and normal business hours Monday through Friday,
with Saturday hours as scheduled by the parties from time to time.

 

All Manager Personnel shall be employees or contractors of Manager and Manager
shall be responsible for the payment to all such persons of all compensation,
including reasonable salary, fringe benefits, bonuses, health and disability

 

-5-



--------------------------------------------------------------------------------

insurance, workers’ compensation insurance and any other benefits which Manager
may make available to its employees or contractors. All BRMG Personnel shall be
employees or contractors of BRMG, and BRMG shall be responsible for the payment
to all such persons of all compensation, including reasonable salary, fringe
benefits, bonuses, health and disability insurance, workers’ compensation
insurance and any other benefits which BRMG may make available to its employees
or contractors. Except as provided below, Manager shall have the sole
responsibility of hiring and discharging, and supervising the non-medical
functions of Manager Personnel. Notwithstanding the foregoing, the Practice
Physicians shall be solely responsible for the supervision of all medical
functions and responsibilities performed by both the BRMG Personnel and the
Manager Personnel and no Manager Personnel that substantially assist in the
performance of professional services will be hired or fired by Manager without
consultation with BRMG. However, final decision with respect to Manager
Personnel employment decisions remains with Manager.

 

(b) Manager shall instruct all Manager Personnel to keep confidential any
financial, statistical, personal and patient information obtained or encountered
relating to BRMG and the Practice. Exhibit B attached hereto is entered into
pursuant to the Health Insurance Portability and Accountability Act of 1996 and
the Federal HIPAA privacy regulations.

 

(c) BRMG acknowledges and agrees that as an express condition precedent to the
obligations of Manager hereunder, BRMG shall be responsible for ensuring that
all records and reports as may be necessary or appropriate in connection with
the consultation, evaluation and/or treatment of each Center patient
(collectively, “Center Report(s)”) are accurately and fully prepared, completed
and submitted to or filed with the proper party(ies) no later than the time
required by law or within any shorter submission or filing period specified in
any applicable agreement with the recipient of such report(s).

 

5. Term. Unless sooner terminated in accordance with this Agreement, this
Agreement shall commence effective as of January 1, 2004 and shall continue in
full force and effect for a term of ten (10) years thereafter. Thereafter this
Agreement shall automatically renew for successive ten (10) year terms unless
either party to this Agreement gives notice to the contrary to the other party,
in the manner provided herein, at least six (6) months prior to the first or any
subsequent renewal date.

 

6. Name. BRMG represents that it has no right, title or interest in the name,
“Radnet”. BRMG agrees that it will not, either during the term of or after the
termination of this Agreement for any reason, utilize the name, “Radnet”, or any
similar name in any manner whatsoever.

 

7. Performance of Services.

 

(a) Manager is hereby expressly authorized by BRMG to perform all services
required of Manager pursuant to the terms of this Agreement in the manner

 

-6-



--------------------------------------------------------------------------------

Manager deems reasonable and appropriate in order to meet the day-to-day
requirements of BRMG. BRMG acknowledges and agrees that Manager may subcontract
with other persons or entities, including entities related to Manager by common
ownership or control, to perform any part or all the services required of
Manager hereunder.

 

(b) Each of the parties hereby agrees to cooperate fully with the other in
connection with the performance of their respective obligations under this
Agreement and both parties shall employ their best efforts to resolve any
disputes that may arise under or in connection with this Agreement.

 

(c) Notwithstanding any other provisions contained herein, Manager shall not be
liable to BRMG and shall not be deemed to be in default hereunder for the
failure to perform or provide any of the supplies, services, personnel or other
obligations to be performed or provided by Manager pursuant to this Agreement if
such failure is a result of collective bargaining, a labor dispute, act(s) of
God, or any other event which is beyond the reasonable control of Manager or
which was not reasonably foreseeable by Manager.

 

8. Warranties and Covenants of BRMG.

 

(a) BRMG warrants and covenants that it shall not employ, contract or otherwise
permit the BRMG Personnel (whether employees of BRMG or independent contractors)
to engage in their respective professional practices at the Centers unless each
such person is duly licensed to practice his or her profession within the State
of California without restriction by any authorized federal, state or other
regulatory or licensing agency, and is qualified and specialized in providing
the services for which he or she is engaged by BRMG.

 

(b) BRMG warrants and covenants that each of the BRMG Personnel provided to the
Centers shall (i) comply with all applicable governmental laws, regulations,
ordinances and directives relating to his or her profession and (ii) perform his
or her work and functions at all times in strict accordance with currently
approved methods and practices in his or her field. All physician and other
professional services rendered at the Centers shall be provided under the direct
supervision and control of a Practice Physician provided by BRMG. In addition,
BRMG warrants and covenants that none of the BRMG Personnel shall provide any
services in the Centers after such person has been expelled from any recognized
medical association or has had his or her medical staff membership or clinical
privileges or like privileges, as applicable, terminated or restricted by the
medical staff or governing board of any hospital in the county where any of the
Centers are located for reasons involving moral turpitude or failure to conform
to recognized or required ethics.

 

(c) BRMG represents and warrants to Manager that there are no facts,
circumstances or conditions of which BRMG has knowledge which would prevent any
of the Practice Physicians or the other Practice Professionals from practicing
his or her

 

-7-



--------------------------------------------------------------------------------

profession in the State of California or which would prevent or hinder any of
the Practice Physicians or other Practice Professionals from conducting the
Practice at the Centers.

 

9. Rental and Management Fee.

 

(a) The parties hereto acknowledge and agree that Manager has incurred and will
incur substantial costs and expenses in connection with the performance of its
obligations and duties hereunder. The parties further acknowledge that certain
of such costs and expenses can vary to a considerable degree according to the
volume of activity at the Practice. The parties further agree that it will be
impracticable to ascertain exactly all of the costs and expenses to be incurred
by Manager in performing its obligations hereunder.

 

(b) BRMG and Manager therefore agree that Manager shall receive as compensation
(the “Management Fee”) for the management services performed by Manager
hereunder the use of the Centers, the use of the FF&E and all other services of
Manager hereunder, a sum equal to seventy-four percent (74%) of the “Practice
Billing Receipts” as and when collected by BRMG arising out of all professional
and technical services rendered by or on behalf of BRMG commencing on and
continuing after the effective date hereof to and including the date of
termination hereunder for any reason, payable out of the first amounts collected
with regard to any particular account. For purposes of the preceding sentence,
the collection of the Practice Billing Receipts shall be deemed to occur at the
time such amounts would be included in gross income by BRMG for federal income
tax purposes, using the cash method of accounting. In no event shall payment to
Manager of the Management Fee hereunder be interpreted or implied as permitting
Manager to share in BRMG’s fees for professional services but is acknowledged as
the negotiated fair market value compensation to Manager considering the scope
of services and the business risks assumed by Manager. In this regard, the
parties agree to meet and confer no more often than once each twelve (12) months
to assess that the Management Fee continues to represent the fair market value
of Manager’s services and the Management Fee shall be adjusted accordingly.

 

(c) For purposes of Paragraph 9(b), the term “Practice Billing Receipts” shall
mean the gross amount collected by BRMG for professional services performed.

 

(d) On or before the twentieth (20th) day of each month following the date of
this Agreement, Manager shall render a full and complete accounting to BRMG of
all patient billings, receipts and aged accounts receivable for the preceding
month. BRMG shall pay Manager the agreed upon monthly Management Fee within five
(5) days after receipt of such monthly accounting from Manager.

 

(e) At the request of Manager, BRMG will utilize its accrued accounts receivable
as a borrowing base against which Manager will be permitted to borrow from BRMG
seventy-four percent (74%) or the agreed upon Manager’s annual percentage, if
different. Manager shall repay to BRMG the amount so loaned from its portion

 

-8-



--------------------------------------------------------------------------------

hereunder of the collection of the Practice Billing Receipts, as and when
collected. In this regard, BRMG agrees that any obligation of Manager to BRMG as
a result of the lending of funds by BRMG pursuant to this subparagraph is hereby
subordinated to all other indebtedness, including the senior notes due 2008 (the
“Notes”), if any, of Manager, whether heretofore, now or hereafter created, and
BRMG agrees that any obligations of Manager to BRMG referred to in this sentence
shall not be paid in whole or in part at any time during which a default or
event of default under the Notes has occurred or is continuing until the Notes
have been paid in full. BRMG agrees not to accept any payment in contravention
of the foregoing.

 

10. Rights of Entry and Inspection.

 

(a) Any authorized representative of Manager shall have the right to enter the
Center at all times for the purposes of inspection, making repairs, cleaning
said premises or for any other reasonable purpose, provided, however, that any
such entry by Manager shall not unreasonably interfere with the conduct of
BRMG’s Practice at the Center.

 

(b) Manager shall have the right at any reasonable time to inspect and make
copies of the books and records of BRMG relating to the conduct of the Practice
at the Center, provided that the parties shall comply with all applicable
patient record confidentiality requirements.

 

11. Rights of Manager upon Termination.

 

(a) In the event of the termination of this Agreement for any reason, including
the breach hereof by either party, all of the provisions of this Paragraph 11
shall apply. BRMG shall vacate as soon as reasonably practical in order to
protect the interest of patients of the practice and surrender to Manager
possession of the Center Premises and the FF&E described in Paragraph 2 hereof,
along with all other equipment, materials and supplies belonging to Manager. All
fees, advances and other charges owed to Manager that have accrued but are
unpaid as of the date of termination (“Unpaid Fees”) shall, subject to the
provisions of Paragraph 12(e) hereof, become immediately due and payable by BRMG
to Manager. The Manager’s Fee shall continue to accrue as to receipts from
services rendered to or on behalf of BRMG to and including the effective date of
termination of this Agreement notwithstanding any such termination and shall
survive such termination and be paid as provided in Paragraph 9(d) hereof.
Failure to remit all Unpaid Fees pursuant to this Paragraph 11 or future
Management Fees as they accrue shall constitute a default under this Agreement
and, notwithstanding anything to the contrary contained herein, the payment of
interest as provided herein shall not excuse BRMG for its failure to pay in a
timely manner. BRMG shall, unless the insurance that it carried pursuant to the
requirements of Paragraph 14 hereof was occurrence coverage and was continuously
in effect, obtain “tail” coverage at the expense of and in such form and amounts
as Manager shall reasonably demand, with regard to all of the Practice at the
Centers naming Manager as an additional insured thereunder. BRMG shall, upon the
request of Manager, enter into negotiations with such physicians, medical
partnerships or

 

-9-



--------------------------------------------------------------------------------

medical corporations as may be specified by Manager, for the sale of all patient
medical charts and records of BRMG to such other physicians, medical
partnerships or medical corporations after BRMG’s withdrawal from such premises,
such sale to be at a price determined by agreement between BRMG and such buyer
or by an appraiser selected by them or selected by arbitration; provided that
such arrangement shall provide for BRMG’s access and right to copy records for
lawful purposes in compliance with applicable laws and “tail” insurance
coverage.

 

(b) Records and Files.

 

(i) At all times during and after the term of this Agreement, including any
extensions or renewals hereof, all business records, including, but not limited
to, business agreements, books of account, personnel records, general
administrative records and all information generated under or contained in the
management information system pertaining to Manager’s obligations hereunder, and
other business information of Manager of any kind or nature, except for patient
medical records and BRMG’s Records (as defined in Subparagraph (ii) below),
shall be and remain the sole property of Manager; provided that during and after
termination of this Agreement, BRMG shall be entitled to reasonable access to
such records and information, including the right to obtain copies thereof in
any media reasonably requested by BRMG, for any purpose related to patient care
or the defense of any claim relating to patient care or the business of Manager
or BRMG or to the relationships of the parties hereto, and Manager agrees to
safeguard such records for such period as may be required by applicable federal
or state law following termination of this Agreement, but in no event less than
six (6) years. Manager hereby agrees to preserve the confidentiality of such
patient medical records and to use the information in such records only for the
limited purposes necessary to perform management services and, within the limits
of its responsibilities hereunder, to ensure that provision is made for
appropriate care for patients.

 

(ii) At all times during and after the term of this Agreement, the business
agreements, financial, operational, corporate and personnel records and
information relating exclusively to the business and activities of BRMG and
patient medical record and charts (hereinabove referred to as the “BRMG
Records”) shall be and remain the sole property of BRMG.

 

(iii) At all times during and after the term of this Agreement, each party and
its authorized agents shall be entitled, upon request and with reasonable
advance notice, to obtain access (within not more than thirty (30) days
following receipt of such notice by the other party or parties) to all records
of the other party directly related to the performance of such party’s
obligations pursuant to this Agreement, provided, however, that such right shall
not allow for access to patient, medical and other records that must be kept
confidential as required by law. Either party, at its expense, shall have the
right to make copies in any media of any records to which it has access pursuant
to this Subparagraph (iii).

 

-10-



--------------------------------------------------------------------------------

(iv) The management of all files and records by Manager and BRMG shall comply
with all applicable federal, state and local statutes and regulations.

 

12. Default.

 

(a) Right to Terminate. Except as otherwise provided herein, upon the default of
a party as defined herein, the other party shall have the right to terminate
this Agreement upon written notice as provided hereon.

 

(b) Default by Manager. Manager shall not be deemed in default of this Agreement
due to the breach of any obligation of Manager under this Agreement unless such
breach is not cured within thirty (30) days following the date on which BRMG has
given written notice to Manager fully describing such breach; provided that if
such breach cannot reasonably be cured within such thirty (30) day period,
Manager shall not be deemed in default so long as it has commenced to cure the
breach within said thirty (30) day period and thereafter diligently completes
such cure.

 

(c) BRMG’s Default; Other Events.

 

(i) BRMG shall be deemed to be in default under this Agreement (i) if it shall
fail to advance or pay to Manager out of Practice Billing Receipts any amounts
due Manager when due or (ii) due to the breach of any other obligation of BRMG
under this Agreement.

 

(ii) Notwithstanding anything herein to the contrary, if, during the term
hereof, (i) a petition for relief under the laws of the Untied States relating
to bankruptcy shall be filed by or against BRMG or Manager, (ii) the assets of
BRMG assumed by any trustee or other person pursuant to any judicial
proceedings, (iii) BRMG becomes insolvent or makes an assignment for the benefit
of creditors, (iv) BRMG is dissolved, undergoes a change of ownership such that
Howard G. Berger, M.D. no longer owns in the aggregate of at least sixty percent
(60%) of the equity interests of BRMG, is merged with another entity and is not
the surviving entity in connection therewith, or sells all or substantially all
of its assets, (v) any Practice Physician or other BRMG Personnel has his or her
license to practice medicine or to practice his or her profession, as
applicable, in the State of California suspended, revoked or in any manner
restricted by an authorized federal, state or other regulatory or licensing
agency vested with appropriate power to do so, and continues to provide
professional services to or through BRMG, (vi) any Practice Physician or other
BRMG Personnel is expelled from any recognized medical or professional
association, the physician provided by BRMG has his or her medical staff
membership or privileges or like status terminated or restricted by the medical
staff or governing board of any hospital in the county where Centers are located
for reasons involving moral turpitude or failure to conform to recognized or
required ethics and continues to provide professional services to or through
BRMG, or (vii) BRMG becomes unable, for any reason, to perform or observe any
material covenant or condition to be performed or observed by it hereunder, then
in any such event, Manager may, at its written election, immediately terminate
this Agreement and re-enter the Center

 

-11-



--------------------------------------------------------------------------------

Premises, and the obligations of Manager to BRMG created by this Agreement shall
be terminated.

 

(d) Rights Cumulative. The various rights and remedies herein granted to Manager
or BRMG shall be cumulative and in addition to any other rights Manager or BRMG,
respectively, may be entitled to under law. The exercise of one or more rights
or remedies shall not impair the right of manager or BRMG to exercise any other
right or remedy, at law or equity.

 

13. Security for Fee; Bank Account. BRMG hereby grants in favor of Manager a
lien upon and security interest in (a) all of BRMG’s billings and accounts
receivable from the operations of the Centers and (b) all proceeds thereof, all
to the extent permitted by law, as security under the California Commercial Code
for payment of the unpaid balance of all management and service fees, any and
all loans or advance payments by Manager to BRMG and any other sums due to
Manager hereunder and BRMG shall, upon request, execute, acknowledge and deliver
to Manager a Uniform Commercial Code Financing Statement, in form and content
acceptable to Manager, covering such collateral and shall take all such other
actions as Manager shall reasonably request to fully perfect its security
interest in such collateral. Manager’s right to enforce its security on all such
billings and receivables shall continue after termination of this Agreement
until all sums owed to Manager by BRMG are paid in full. Collections from the
operations of the Centers shall be deposited in a separate bank account (the
“Account”) established exclusively with respect to the Practice at the Centers
from which payments shall be made to Manager for its Management Fee determined
in accordance with this Agreement, with the balance as directed by BRMG. BRMG
and Manager shall each have signature authority to withdraw and expend funds
from the Account. The parties shall take any and all steps necessary to
designate the authorized signatories on the Account to reflect the authority of
BRMG and Manager to withdraw funds from the Account.

 

14. Insurance.

 

(a) BRMG, at BRMG’s expense, shall purchase and maintain in force during the
term hereof, and all renewals and extensions hereof, medical malpractice
insurance with a reputable company or companies licensed to do business in
California to protect against liability to patients. Coverage under such
insurance shall not be less than One Million Dollars ($1,000,000) for any
incident and Three Million Dollars ($3,000,000) annual aggregate. BRMG’s
coverage shall extend to all Practice Physicians and other BRMG Personnel
providing services at the Centers or BRMG shall ensure that such physicians and
professionals shall obtain and maintain malpractice insurance in the coverage
amounts set forth above for their activities at the Centers. BRMG shall make
available to Manager prior to the commencement of this Agreement and
periodically thereafter, at Manager’s request, proof of the malpractice coverage
required hereunder. BRMG shall also obtain the commitment of the insurer(s)
providing such coverage to give Manager thirty (30) days’ prior written notice
before the occurrence of any modification or termination of such coverage.
Manager, its agents and controlling

 

-12-



--------------------------------------------------------------------------------

persons, shall be named as an additional insured in connection with all of the
foregoing insurance.

 

(b) BRMG and Manager each waives any right one may have against the other, to
the extent allowed by the waiving party’s insurance coverage, on account of any
loss or damage occasioned to any party by another party, their respective real
and personal property, the Center Premises or the contents thereof, arising from
any risk generally covered by fire and extended coverage insurance or from
vandalism or malicious mischief; and the parties, on behalf of their respective
insurance companies, waive any right to subrogation, except when such loss or
damage is due to the gross negligence or willful misconduct of the other party.

 

(c) BRMG shall indemnify, defend and hold Manager, its affiliates and their
respective officers, directors, shareholders, employees, agents, attorneys and
consultants (other than such persons who are also officers, directors, partners,
employees, agents or consultants of BRMG) harmless from and against any and all
liabilities, losses, damages, claims, causes of action and expenses (including
reasonable attorneys’ fees), not covered by insurance (including self-insured
insurance and reserves), whenever arising or incurred, that are caused or
asserted to have been caused, directly or indirectly, by or as a result of the
performance of medical services or the performance of any intentional acts,
negligent acts or omissions by BRMG and/or its partners, employees and/or
subcontractors (other than Manager, its affiliates or their respective
employees, officers, directors, agents, attorneys and consultants) during the
term of this Agreement; provided, however, that in the event an indemnification
obligation under the preceding clause arises as of the result of any act or
omission of a person who is an officer, shareholder or other equity holder,
director, employee, agent, attorney or consultant of Manager or any of its
affiliates, such person shall not be entitled to indemnification in connection
therewith and any other adjustment as is equitable shall be made to BRMG’s
indemnification obligation arising thereby.

 

(d) Manager shall indemnify, defend and hold BRMG and its partners and their
respective officers, directors, employees, agents, attorneys and consultants
harmless from and against any and all liabilities, losses, damages, claims,
causes of action and expenses (including reasonable attorneys’ fees), not
covered by insurance (including self-insured insurance and reserves), whenever
arising or incurred, that are caused or asserted to have been caused, directly
or indirectly, by or as a result of the performance of any intentional acts,
negligent acts or omissions by Manager, its affiliates and/or any of their
respective shareholders, employees and/or subcontractors (other than BRMG or its
employees) during the term of this Agreement; provided, however, that in the
event an indemnification obligation under the preceding clause arises as a
result of any act or omission of a person who is an officer, partner or other
equity holder, director, employee, agent, attorney or consultant of BRMG, such
person shall not be entitled to indemnification in connection therewith and any
other adjustment as is equitable shall be made to Manager’s indemnification
obligation arising thereby.

 

-13-



--------------------------------------------------------------------------------

15. Assignment.

 

(a) This Agreement and the rights and duties created in BRMG hereunder shall not
be assignable by BRMG either voluntarily or by operation of law except to a
professional corporation which agrees to assume all of BRMG’s duties and
obligations hereunder which is, at the time of assignment owned solely by Howard
G. Berger, M.D. BRMG shall not sublet or allow any other person to use the
Center Premises, or any part thereof, nor shall BRMG sublease or rent any of the
FF&E nor permit the removal of such items from the Centers without the prior
written consent of Manager. Manager may assign its rights and delegate its
duties hereunder to any successor in interest or to any related entity without
the consent of BRMG and may otherwise assign its rights and delegate its duties
with the consent of BRMG, not to be unreasonably withheld.

 

(b) Manager shall have the right to assign its rights hereunder to any financial
institution as collateral security for the indebtedness of Manager or its
affiliates without the consent of BRMG.

 

16. Independent Contractors. The parties hereto acknowledge and agree that the
relationship created between Manager and BRMG is an independent contractor with
respect to the personnel, management and administrative services described in
this Agreement. Nothing contained herein shall be construed as creating a
partnership or joint venture, landlord/tenant or any other type of relationship
between the parties other than one of independent contractors.

 

Nothing contained in this Agreement shall be construed to permit Manager to
engage in the practice of medicine, it being the sole intention of the parties
hereto that the services to be rendered to BRMG by Manager are solely for the
purpose of providing personnel and non-medical management and administrative
services to BRMG. Manager shall have no authority or responsibility for any
medical act or professional policy, act, decision or function of BRMG. Manager
shall neither have nor exercise any direction or control over the methods by
which BRMG performs its professional activities.

 

17. Destruction of Center Premises. If the Center Premises are destroyed or
damaged to the extent that BRMG cannot use them to conduct the Practice, Manager
may, without terminating this Agreement, restore the Center Premises at
Manager’s sole cost and expense. In the event that Manager does not elect,
within thirty (30) days following the date of the destruction of or damage to
the Center Premises, to exercise such right of restoration, then either party
may terminate this Agreement upon notice to the other party. In the event that
Manager elects to restore the Center Premises, then Manager shall have the right
to relocate the Practice in temporary offices pending such restoration and this
Agreement shall continue in full force and effect while the Center Premises are
being restored with no abatement in any Management Fee or any other payment to
be made by BRMG to Manager hereunder.

 

-14-



--------------------------------------------------------------------------------

18. Dispute Resolution.

 

(a) Except as otherwise provided in this Agreement, if the parties hereto are
unable, after good faith negotiations, which each hereby covenants to undertake,
to resolve any and all disputes arising out of, relating to or in connection
with this Agreement, including, without limitation, in respect to the formation
of this Agreement, or the construction or interpretation of this Agreement,
either party may commence arbitration by sending a written demand for
arbitration to the other party, in accordance with Paragraph 20(d) hereof. Such
demand shall set forth with particularity and with supporting detail or
documentation the dispute or matter to be resolved by arbitration.

 

(b) There shall be one arbitrator. If the parties shall fail to select a
mutually acceptable arbitrator within ten (10) days after the demand for
arbitration is mailed, a single arbitrator shall be appointed as soon as
possible by the American Arbitration Association in Los Angeles, California or
failing such appointment, pursuant to the usual procedure of said Association in
such cases. The fee payable to the arbitrator shall be based upon the then
current fee schedule of the American Arbitration Association and shall be
advanced one-half (1/2) by each party, upon the written request of the
arbitrator.

 

(c) The parties shall have the rights of discovery as provided for in Part 4 of
the California Code of Civil Procedure and as provided for in Section 1283.05 of
said Code.

 

(d) Except as set forth herein, the arbitrator shall conduct the arbitration
according to the Commercial Arbitration Rules of the American Arbitration
Association. Arbitration shall take place in Los Angeles, California unless the
parties otherwise agree. The arbitrator shall base the decision on the express
language of this Agreement. Within ten (10) days after the arbitrator is
appointed, or as soon thereafter as shall be reasonably practicable a hearing
with respect to the dispute or matter to be resolved shall be conducted by the
arbitrator. Each party may make written submissions to the arbitrator, and each
party shall have a reasonable opportunity for rebuttal. As soon as reasonably
practicable, but not later than thirty (30) days after the hearing is completed,
the arbitrator shall arrive at a final decision, which shall be reduced to
writing, signed by the arbitrator and mailed to each of the parties and their
legal counsel.

 

(e) All decisions of the arbitrator shall be final, binding and conclusive as to
both parties, and shall constitute the only method of resolving disputes or
matters subject to arbitration pursuant to this Agreement. Judgment may be
entered upon such decision in accordance with applicable law in any court having
jurisdiction thereof.

 

-15-



--------------------------------------------------------------------------------

(f) This arbitration clause and all rulings or decisions of the arbitrator shall
be specifically enforceable in a court of law.

 

(g) Notwithstanding any provision of this Paragraph 18, the parties hereto
reserve the right to seek interim relief in any court of competent jurisdiction
before or during the pendency of any arbitration hereunder.

 

19. Further Center Locations and Restrictions.

 

(a) Should BRMG determine at any time to establish any other locations for the
practice of medicine, Manager shall have the option of providing space and
services therefor under the same terms and conditions as set forth herein.
Manager may exercise such option by notice to BRMG in the manner provided
herein. Upon the giving of such notice, the definition of “Centers” and “Center
Premises” in Paragraph 1 hereof will automatically be deemed amended to include
such new location or locations. Should Manager not exercise such option, then
BRMG shall be obligated to negotiate in good faith at the request of Manager,
toward an amendment of this Agreement or an additional agreement under which
Manager would provide space, equipment, furniture, furnishings and services to
BRMG at such location. If such negotiations are not successful, then BRMG may
negotiate with other parties for the provision of some or all of such services
but Manager shall have a right of first refusal to provide such services as BRMG
shall propose to obtain from any other party. If Manager determines to establish
a new location, then BRMG shall use its best efforts to provide the professional
staff required at such location under the same terms and conditions as set forth
herein. If BRMG cannot staff such facility, then Manager may contract with
non-BRMG Personnel to provide the necessary services.

 

(b) During the term of this Agreement, BRMG shall not, without the prior written
consent of Manager, (i) establish, operate or provide professional radiology or
diagnostic services at any medical office, practice or other health care
facility (other than a Center) providing services similar to those provided by
BRMG or enter into an agreement with any third party payor to provide such
services at any facility other than a Center, (ii) enter into any other
management or administrative services agreement or other arrangement with any
other person or entity (other than with Manager) for purposes of obtaining
management, administrative or other support services or (iii) engage or
participate in any business which engages in competition with the business
conducted by Manager anywhere within fifteen (15) miles of any location at which
Manager conducts business.

 

(c) During the term of this Agreement and for twenty-four (24) months following
the termination of this Agreement, BRMG shall not, without the prior written
consent of Manager (i) directly or indirectly recruit or hire, or induce any
party to recruit or hire, any person who is an employee of, or who has entered
into an independent contractor arrangement with, Manager or its affiliates; (ii)
directly or indirectly, whether for itself or for any other person or entity,
call upon, solicit, divert or take away, or

 

-16-



--------------------------------------------------------------------------------

attempt to solicit, call upon, divert or take away any customers, business or
clients of Manager or its affiliates; (iii) directly or indirectly solicit, or
induce any party to solicit, any contractors of Manager or its affiliates, to
enter into the same or a similar type of contract with any other party; or (iv)
disrupt, damage, impair or interfere with the business of Manager or its
affiliates.

 

(d) If this Agreement is terminated, then if BRMG establishes, operates or
provides professional services at any office, practice, diagnostic imaging
center, hospital or other health care facility providing services substantially
similar to those provided by BRMG or Manager pursuant to this Agreement anywhere
within fifteen (15) miles of any location of any Center, BRMG or any successor
thereto shall engage Manager as the sole and exclusive manager and administrator
of the nonprofessional functions and services of such other office, practice,
hospital or health care facility on the same terms and conditions as contained
herein.

 

(e) BRMG recognizes the proprietary interest of Manager and its affiliates in
any confidential and proprietary information (as hereafter defined). BRMG
acknowledges and agrees that any and all Confidential and Proprietary
Information of Manager or its affiliates (“Manager’s Confidential and
Proprietary Information”) communicated to, learned of, developed or otherwise
acquired by BRMG during the term of this Agreement shall be the property of
Manager or its affiliates. BRMG further acknowledges and understands that its
disclosure of Manager’s Confidential and Proprietary Information will result in
irreparable injury and damage to Manager or its affiliates. As used herein,
“Confidential and Proprietary Information” means all trade secrets and other
confidential and/or proprietary information of Manager or its affiliates,
including information derived from reports, investigations, research, work in
progress, codes, marketing and sales programs, financial projections, cost
summaries, pricing formulae, contract analyses, financial information,
projections, confidential filings with any state or federal agency and all other
confidential concepts, methods of doing business, ideas, materials or
information (other than BRMG’s patient medical records) prepared or performed
for, by or on behalf of the parties hereto by its employees, officers,
directors, agents, representatives or consultants. Confidential and Proprietary
Information shall not include any information which (i) was known to BRMG prior
to its disclosure by Manager or its affiliates; (ii) is or becomes publicly
known through no wrongful act of BRMG or any of its employees; or (iii) is
disclosed pursuant to a statute, regulation or the order of a court of competent
jurisdiction, provided that BRMG provides prior notice to Manager.

 

(f) BRMG acknowledges and agrees that Manager and its affiliates are entitled to
prevent the disclosure of Manager’s Confidential and Proprietary Information.
BRMG agrees at all times during the term of this Agreement and thereafter to
hold in strictest confidence and not to disclose to any person, firm or
corporation, except as may be necessary for the discharge of its obligations
under this Agreement, and not to use, except in the pursuit of the business of
BRMG or Manager, Manager’s Confidential and Proprietary Information, without the
prior written consent of Manager and its affiliates, unless (i) such information
becomes known or available to the public

 

-17-



--------------------------------------------------------------------------------

generally through no wrongful act of BRMG or its employees or (ii) disclosure is
required by law or the rule, regulation or order of any governmental authority
under color of law; provided, that prior to disclosing any of Manager’s
Confidential and Proprietary Information pursuant to this clause (ii), BRMG
shall, if possible, give prior written notice thereof to Manager and its
affiliates and provide such parties with the opportunity to contest such
disclosure. BRMG shall take all necessary and proper precautions against
disclosure of Manager’s Confidential and Proprietary Information to unauthorized
persons by any of its partners, officers, directors, employees or agents. All
partners, officers, directors, employees and agents of BRMG who will have access
to all or any part of Manager’s Confidential and Proprietary Information will be
required to execute an agreement upon request, valid under the law of the
jurisdiction in which such agreement is executed, and in a form acceptable to
Manager and its affiliates and their counsel, committing themselves to maintain
Manager’s Confidential and Proprietary Information in strict confidence and not
to disclose it to any unauthorized person or entity. Upon termination of this
Agreement for any reason, BRMG and its employees and independent contractors
shall cease all use of any of Manager’s Confidential and Proprietary Information
and shall execute such documents as may be reasonably necessary to evidence
their abandonment of any claim thereto.

 

(g) In the event of any termination of this Agreement for any reason whatsoever,
or at any time upon the request of Manager or its affiliates, BRMG will promptly
deliver or cause to be delivered to Manager and its affiliates all documents,
data and other information in its possession that contains any of Manager’s
Confidential and Proprietary Information. BRMG shall not take or retain any
documents or other information, or any reproduction or excerpt thereof,
containing any of Manager’s Confidential and Proprietary Information, unless
otherwise authorized in writing by Manager. In the event of termination of this
Agreement, BRMG will deliver to Manager and its affiliates all documents and
data pertaining to Manager’s Confidential and Proprietary Information.

 

20. General Provisions.

 

(a) In the event either party to this Agreement shall bring any action or
initiate arbitration to enforce the provisions of this Agreement or as a result
of any default in the performance of any of the provisions of this Agreement,
the prevailing party in such action or arbitration shall be entitled to recover
all costs and expenses, including reasonable attorneys’ fees, incurred by such
party in connection with such action.

 

(b) This Agreement supersedes all prior negotiations, understandings and
agreements with respect to the subject matter hereof and constitutes the entire
agreement between the arties with respect to the subject matter hereof. This
Agreement may not be modified or amended by the parties hereto except by a
written instrument executed by both of the parties hereto.

 

-18-



--------------------------------------------------------------------------------

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of California and the proper venue for any arbitration and/or
action arising hereunder shall be Los Angeles, California.

 

(d) All notices or other communications that either party may desire or may be
required to deliver to the other party shall be in writing, and may be delivered
in person or by depositing the same in the United States mail, postage prepaid,
certified or registered mail, or by electronic facsimile, addressed or delivered
as follows:

 

If to BRMG:

 

Beverly Radiology Medical Group, III

   

1510 Cotner Avenue

   

Los Angeles, California 90025

   

Attention: Howard G. Berger, M.D.,

   

                  President of General Partner

   

Facsimile No.: 310-445-2980

If to Manager:

 

Radnet Management, Inc.

   

1510 Cotner Avenue

   

Los Angeles, California 90025

   

Attention: Howard G. Berger, M.D., President

   

Facsimile No.: 310-445-2980

 

Either party may change the address to which notices are to be delivered by
giving notice as herein above provided. Any notice shall be deemed to have been
given, if hand delivered or sent by electronic facsimile, as of the date
delivered or transmitted, or if mailed as provided herein, on the first day
after mailing.

 

(e) Manager represents and warrants that:

 

(i) Manager is a corporation duly organized, validly existing and in good
standing under the laws of the State of California; and

 

(ii) Manager has the corporate power, authority and legal right to execute,
deliver and perform this Agreement and that the execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate action and this Agreement has been duly executed and delivered. This
Agreement constitutes the valid and binding obligations of Manager enforceable
in accordance with its terms except to the extent of applicable bankruptcy,
moratorium, insolvency or reorganization or other similar laws or legal
principles affecting or limiting the rights of creditors generally.

 

(f) BRMG represents and warrants to Manager that:

 

(i) BRMG is a general partnership duly organized and validly existing under the
laws of the State of California, the sole partners of which are Beverly

 

-19-



--------------------------------------------------------------------------------

Radiology Medical Group, Inc. and Pronet Imaging Medical Group, Inc., each of
which is currently owned ninety-nine percent (99%) by Howard G. Berger, M.D.

 

(ii) BRMG has the power, authority and legal right to execute, deliver and
perform this Agreement, that the execution, delivery and performance of this
Agreement have been duly authorized by all necessary partnership actions and
that this Agreement has been duly executed and delivered. This Agreement
constitutes the valid and binding obligations of BRMG enforceable in accordance
with its terms except to the extent of applicable bankruptcy, moratorium,
insolvency or reorganization or other similar laws or legal principles affecting
or limiting the rights of creditors generally.

 

(g) Paragraph headings are inserted herein solely for the purpose of convenience
of reference and shall not be construed as part of this Agreement.

 

(h) BRMG acknowledges and agrees that the success of the Practice, and thereby
Manager’s success, depends largely upon BRMG’s commitment and performance in the
operation of the Practice. BRMG therefore agrees, to the best of BRMG’s ability,
throughout the term of this Agreement, including any renewals or extensions
thereof, to employ all commercially reasonable efforts to operate the Practice
in such a manner so as to maintain the Practice and increase the Practice’s
growth potential.

 

(i) Any waiver of any term, covenant or condition of this Agreement by any party
hereto shall not be effective unless set forth in writing signed by the party
granting such waiver and in no event shall any such waiver be deemed to be a
waiver of any other term, covenant or condition of this Agreement.

 

(j) This Agreement may be executed in two (2) or more counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

(k) Manager and BRMG each agrees to do such further acts and things and to
execute and deliver such additional agreements and instruments as the other may
reasonably require to consummate, evidence or confirm the agreements contained
herein in the manner contemplated hereby. In addition, and notwithstanding
anything to the contrary contained in this Agreement, in the event performance
by either party hereto of any term, covenant or provision of this Agreement
should be in violation of any statute, ordinance or rule or regulation
applicable thereto or be otherwise deemed illegal, the parties shall work
together to resolve the illegality through renegotiation of the applicable
provisions of this Agreement. If the parties are unable to resolve the
illegality within sixty (60) days thereafter, either party may, at its option,
terminate this Agreement forthwith.

 

-20-



--------------------------------------------------------------------------------

(l) Upon termination of this Agreement, the provisions of Section 19, other than
subsections (a) and (b), shall survive such termination.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Manager

RADNET MANAGEMENT, INC.

By:   /s/    Howard G. Berger, M.D.            

--------------------------------------------------------------------------------

    Howard G. Berger, M.D., President BRMG

BEVERLY RADIOLOGY MEDICAL GROUP, III

By:   Beverly Radiology Medical Group, Inc. General Partner By:   /s/    Howard
G. Berger, M.D.            

--------------------------------------------------------------------------------

    Howard G. Berger, M.D., President

 

-21-



--------------------------------------------------------------------------------

EXHIBIT A

CENTER LOCATIONS.

RADNET MANAGEMENT, INC.

LOCATION LIST

 

Spd *
002   

Antelope Valley MRI Medical Clinic

43713 No. 20th Street West #6 Lancaster CA 93534

PH: (661) 949-8280

FX: (661) 942-1519

Site Mgr: Mike Buxton

Reg Dir: Joan Brandehoff

SLS: Julie Sassoon/ Cheryl Edwards

  Spd *
459  

Burbank Advanced Imaging

10101 Riverside Drive Toluca Lake CA 91602

PH: (818) 762-2626

FX: (818) 762-0288

Site Mgr: Carmen Cooper

Reg Dir: Joan Brandehoff

SLS: Julie Sassoon

   Spd *  

Burbank Scheduling & Transcription

4405 Riverside Drive Suite 206 Burbank CA 91505

PH: (818) 954-8200

FX: (818) 954-8212 Site Mgr: Carmen Cooper Reg Dir: Joan Brandehoff

SLS: Julie Sassoon

   Spd *  

Burbank Advanced Imaging—Satellite

3808 Riverside Drive #120 Burbank CA 91505

PH: (818) 842-5742

(818) 842-1369

Site Mgr: Carmen Cooper

Reg Dir: Joan Brandehoff

SLS: Julie Sassoon

   Spd *
085  

Camarillo Imaging Center

3901 Las Posas Road, Ste 104 Camarillo CA 93010

PH: (805) 389-9657

FX: (805) 388-9707/389-3218

Site Mgr: Rosie Castaneda

Reg Dir: Joan Brandehoff

SLS: Steve Standage

101   

Chino Valley MR

5470 Jefferson Avenue Chino CA 91710

PH: (909) 464-8955

FX: (909) 465-9782

Site Mgr: Debbie Crocker

Reg Dir: Stacey Hunt

SLS: Susan Fillerup

  040  

Cotner Film Library

2250 S. Cotner Avenue Los Angeles CA 90025

PH: (310) 478-5336

FX: (310) 473-7054

Manager: Miguel Aguilar

Reg Mgr: Taryn Dritz Site

Mgr: Derek Bomar

      

Desert Advanced Imaging—Bermuda Dunes

41-120 Washington, JFK 2nd Fl Bermuda Dunes CA 92201

PH: (760) 200-4168

FX: (760) 200-4387

Site Mgr: Pam Pound

Reg Mgr: Merrilyn Alford

Reg Dir: Stacey Hunt

SLS: Sheri Judd

   460  

Desert Advanced Imaging—Indio

81880 Dr. Carreon Blvd #A-102 Indio CA 92201-5559

PH: (760) 863-3857

FX: (760) 863-5249

Site Mgr: Pam Pound

Reg Mgr: Merrilyn Alford

Reg Dir: Stacey Hunt

SLS: Sheri Judd

   456  

Desert Advanced Imaging—Palm Desert

72855 Fred Waring Drive Palm Desert CA 92260

PH: (760) 837-1420

FX: (760) 836-0385

Site Mgr: Pam Pound

Reg Mgr: Merrilyn Alford

Reg Dir: Stacey Hunt

SLS: Sheri Judd

    

Desert Advanced Imaging—Palm Springs

275 N. El Cielo, Ste B1 Palm Springs CA 92262

PH: (760) 318-1934

FX: (760) 318-8637

Site Mgr: Merrilyn Alford

Reg Mgr: Merrilyn Alford

Reg Dir: Stacey Hunt

SLS: Sheri Judd

  455  

Desert Advanced Imaging—Palm Springs

2601 E. Tahquitz Cyn Way Palm Springs CA 92262

PH: (760) 318-2980

FX: (760) 318-6975

Site Mgr: Merrilyn Alford

Reg Mgr: Merrilyn Alford

Reg Dir: Stacey Hunt

SLS: Sheri Judd

   034  

DRI

79 Scripps Drive #100 Sacramento CA 95825

PH: (916) 921-1300

FX: (916) 921-1095

Reg/Site Mgr: Angie Caporiccio

Reg Dir: Chris Gordon

SLS: Liz England

   461  

Emeryville Open MRI

6001 Shellmound Street #130 Emeryville CA 94608

PH: (510) 601-7979

FX: (510) 420-3484

Site Mgr: Maria Andrade

Reg Mgr: Angie Caporiccio

Reg Dir: Chris Gordon

SLS: Erin Thomas

   525  

Grove Diagnostic Imaging

8283 Grove Avenue #101 Rancho Cucamonga CA 91730

PH: (909) 982-8638

FX: (909) 920-0640

Site Mgr: Sal Gandionco

Reg Dir: Stacey Hunt

SLS: Ronda Starkenburg

    

Grove Diagnostic Imaging—Grove Annex

8263 Grove Avenue #101 Rancho Cucamonga CA 91730

PH: (909) 931-9798

FX: (909) 981-8671

Site Mgr: Sal Gandionco

Reg Dir: Stacey Hunt

SLS: Ronda Starkenburg

     

Grove Diagnostic Imaging—Haven

8599 Haven Avenue #101 Rancho Cucamonga CA 91730

PH: (909) 483-1296

FX: (909) 484-7930

Site Mgr: Sal Gandionco

Reg Dir: Stacey Hunt

SLS: Ronda Starkenburg

   117  

Healthcare Imaging Center

4334 Central Avenue Riverside CA 92506

PH: (909) 682-7580

FX: (909) 682-2143

Site Mgr: Brittany Lancaster

Reg Dir: Stacey Hunt

SLS: Debra Lopez

      

Kerlan-Jobe Clinic

(X-Ray Only) 2400 E. Katella Avenue Anaheim CA 92806

FX: (714) 978-3045

   027  

Lancaster Imaging

44725 Tenth St West #150 Lancaster CA 93534

PH: (661) 945-5855

FX: (661) 945-7568

Site Mgr: Mike Buxton

Reg Dir: Joan Brandehoff

SLS: Julie Sassoon/ Cheryl Edwards

 

EXHIBIT A



--------------------------------------------------------------------------------

167   

Open MRI of Lancaster

44305 Lorimer Street Ste 100 Lancaster CA 93534

PH: (661) 945-8642

FX: (661) 940-1580

Site Mgr: Mike Buxton

Reg Dir: Joan Brandehoff

SLS: Julie Sassoon/ Cheryl Edwards

      

Loma Vista Imaging Center N. Ashwood—Buenaventura

120 N. Ashwood Avenue Ventura CA 93003

PH: (805) 650-4767

FX: (805) 650-4799

Site Mgr: Ryan Dyer

Reg Dir: Joan Brandehoff

SLS: Mark Serve

   404   

Loma Vista Imaging Center Loma Vista—Buenaventura

888 S. Hill Road Ventura CA 93003

PH: (805) 477-6181

FX: (805) 650-8669

Site Mgr: Ryan Dyer

Reg Dir: Joan Brandehoff

SLS: Mark Serve

   406   

Loma Vista Imaging Center Oxnard—Buenaventura

2200 E. Gonzales Road Oxnard CA 93030

PH: (805) 988-8108

FX: (805) 485-0732

Site Mgr: Ryan Dyer

Reg Dir: Joan Brandehoff

SLS: Mark Serve

       

Loma Vista Imaging Center Camarillo

2620 Las Posas Rd #2640 B/C Camarillo CA 93010

PH: (805) 383-2100

FX: (805) 445-4654

Site Mgr: Ryan Dyer

Reg Dir: Joan Brandehoff

SLS: Mark Serve

403   

Los Coyotes Imaging

3320 Los Coyotes Dgl, Ste 120 X-Ray Ste 112 Long Beach CA 90809

PH: (562) 627-0903

FX: (562) 627-0923

Site Mgr: Lynn Godinez

Reg Dir: Joan Brandehoff

SLS: Erika Gonzalez

  117   

Los Coyotes Imaging Atlantic Avenue

2699 Atlantic Avenue Long Beach CA 90806

PH: (562) 981-7479

FX: (562) 490-7253

Site Mgr: Lynn Godinez

Reg Dir: Joan Brandehoff

SLS: Erika Gonzalez

       

Los Coyotes Imaging Spring Street 6226

Spring Street #100 Long Beach CA 90815

PH: (562) 421-5640

FX: (562) 421-8049

Site Mgr: Lynn Godinez

Reg Dir: Joan Brandehoff

SLS: Erika Gonzalez

   104   

Thousand Oaks Medical Diagnostic Imaging (MDI)

300 Lombard Street Thousand Oaks CA 91360

PH: (805) 495-1220

FX: (805) 496-1790

Site Mgr: Susie Perez

Reg Dir: Joan Brandehoff

SLS: Tim Kirksey

   453   

Modesto Imaging Center

157 E. Coolidge Avenue Modesto CA 95350

PH: (209) 524-6800

FX: (209) 524-1286

Site Mgr: Kim Davis

Reg Dir: Chris Gordon

SLS: Julie Ferriera

105   

Northridge Diagnostic Center

8227 Reseda Blvd Reseda CA 91335

PH: (818) 773-6500

FX: (818) 701-5936

Site Mgr: Janis Fodran Reg

Dir: Joan Brandehoff

SLS: Karen Orawa

      

Northridge Diagnostic— Satellite

8327 Reseda Blvd Reseda CA 91335

PH: (818) 407-2646

FX: (818) 407-2647

Site Mgr: Janis Fodran

Reg Dir: Joan Brandehoff

SLS: Karen Orawa

   105   

Orange Advanced Imaging

230 S. Main Street #101 Orange CA 92868

PH: (714) 978-2937

FX: (714) 978-2518

Reg Mgr: Mary Cexton

SLS: Natalie Arranaga

       

Orange Women's Center

230 S. Main Street #205 Orange CA 92868

PH: (714) 978-2937

FX: (714) 978-2518

Site/Reg Mgr: Mary Cexton

SLS: Natalie Arranaga

   067   

Orange Imaging Center

293 S. Main Street Orange CA 92868

PH: (714) 288-5400

FX: (714) 771-0701

Site/Reg Mgr: Mary Cexton

SLS: Natalie Arranaga

457   

Orange Imaging Anaheim X-Ray

6200 E. Canyo Rim Rd, Ste 107C Anaheim CA 92807

PH: (714) 974-0705

FX: (714) 974-0295

Site/Reg Mgr: Mary Cexton

  458   

Orange IMG Film Library

982 N. Batavia Space B-9 Orange CA 92867

PH: (714) 288-0208

FX: (714) 288-0811

   166   

Oxnard Imaging

1150 N. Ventura Road Oxnard CA 93030

PH: (805) 983-4838

FX: (805) 983-2818

Site Mgr: Paul Eul

Reg Dir: Joan Brandehoff

SLS: Steve Standage

       

Rancho Bernardo Advanced Imaging Center

17065 Camino San Bernardo Building 400, Suite 100 San Diego CA 92127

PH: (858) 592-2369

FX: (858) 592-2653

Site Mgr: Carolyn Hohenberger

Reg Dir: Stacey Hunt

SLS: Lesli McDowell

   400   

Redondo Imaging

2600 Redondo Avenue Long Beach CA 90806

PH: (562) 988-7357

PH: (562) 988-7341

Site Mgr: Lynn Godinez

Reg Dir: Joan Brandehoff

SLS: Erika Gonzalez

452   

San Francisco Open MRI

490 Post Street, Ste 323 San Francisco CA 94102

PH: (415) 956-2525

FX: (415) 217-4535

Site Mgr: Maria Andrade

Reg Mgr: Angie Caporiccio

Reg Dir: Chris Gordon

SLS: Erin Thomas

  115   

San Gabriel Valley MRI

740-A East Arrow Hy Suite A Covina CA 91722

PH: (626) 966-1580

FX: (626) 967-7821

Site Mgr: Debbie Crocker

Reg Dir: Stacey Hunt

SLS: Susan Fillerup

   049   

Santa Clarita Imaging Center

24355 Lyons Avenue #150 Newhall CA 91321

PH: (661) 255-9561

FX: (661) 255-9563

Site Mgr: Eddy Manzano

Reg Dir: Joan Brandehoff

SLS: Julie Sassoon

       

Santa Clarita Imaging Center X-Ray Annex

23928 Lyons Avenue Newhall CA 91321

PH: (661) 255-9272

FX: (661) 255-9947

Site Mgr: Eddy Manzano

Reg Dir: Joan Brandehoff

SLS: Julie Sassoon

   071   

Santa Rosa Imaging

3536 Mendocino Avenue #280 Santa Rosa CA 95403

PH: (707) 579-8226

PH: (707) 579-1457

Site Mgr: Cindy Warner

Reg Mrg: Angie Caporiccio

Reg Dir: Chris Gordon

SLS: Linda Blue

 

EXHIBIT A



--------------------------------------------------------------------------------

055   

Stockton Diagnostic Imaging

2800 N. California St #4 Stockton CA 95204

PH: (209) 466-2738

FX: (209) 466-4825

Site Mgr: Ernie Velesquez

Reg Dir: Chris Gordon

SLS: Rubina Parish

  462   

Tarzana Advanced Imaging Center

5536 Reseda Blvd Tarzana CA 91356

PH: (818) 344-9525

FX: (818) 344-7989

Site Mgr: Ray Gerena

Reg Dir: Joan Brandehoff

SLS: Kasey Esparza

   110   

Tarzana MRI Center

18360 Burbank Blvd Tarzana CA 91356

PH: (818) 774-9080

PH: (818) 774-9135

Site Mgr: Ray Gerena

Reg Dir: Joan Brandehoff

SLS: Kasey Esparza

   112   

Temecula Valley Imaging Center

27699 Jefferson Ave, Ste 110 Temecula CA 92590

PH: (909) 699-7161

FX: (909) 587-8290

Site Mgr: Sue Applegate

Reg Dir: Stacey Hunt

SLS: Lesli McDowell

       

Temecula Valley Imaging Sun City

28-115 Bradley Road #150 Sun City CA 92586

PH: (909) 301-5680

FX: (909) 301-5901

Site Mgr: Sue Applegate

Reg Dir: Stacey Hunt

SLS: Lesli McDowell

    

Temecula Valley Imaging Wildomar

36243 Inland Valley

Dr #10 Wildomar CA 92595

PH: (909) 461-0293

FX: (909) 461-0596

Site Mgr: Sue Applegate

Reg Dir: Stacey Hunt

SLS: Lesli McDowell

      

BRMG at Tower Wilshire

8750 Wilshire Blvd #100 Beverly Hills CA 90211

PH: (310) 689-3100

FX: (310) 689-3130

Site/Reg Mgr: Taryn Dritz

SLS: Maribeth Crues

SLS: Nicole Blaine

   007   

BRMG at Tower Roxsan 465 N. Roxbury

Drive #101 Beverly Hills CA 90210

PH: (310) 975-1500

FX: (310) 975-1517

Site Mgr: Susan Jordan

Reg Mgr: Taryn Dritz

SLS: Maribeth Crues

SLS: Nicole Blaine

       

Tower Scheduling & Transcription

8730 Wilshire Blvd #501 & 505 Beverly Hills CA 90210

PH: (310) 854-7722

FX:

Trans. Supvr—Julie Cravatta

Sched. Supvr—Karla Trujillo

Reg Mgr: Taryn Dritz

   005   

BRMG at Tower Women's Center

455 N. Roxbury Drive Beverly Hills CA 90210

PH: (310) 385-7747

FX: (310) 385-9144

Site Mgr: Madalyn Horton

Reg Mgr: Taryn Dritz

SLS:Maribeth Crues/Nicole Blaine

Supvr. Jun Nicolas

024   

Tustin Imaging

18102 Irvine Blvd #104 Tustin CA 92780

PH: (714) 838-9866

FX: (714) 838-3774

Site/Reg Mgr: Mary Cexton

SLS: Natalie Arranaga

  036   

Vacaville Imaging

600 Nut Tree Road #110 Vacaville CA 95687

PH: (707) 452-7226

FX: (707) 448-6201

Site Mgr: Maria Andrade

Reg Mgr: Angie Caporiccio

Reg Dir: Chris Gordon

SLS: Michele St. Ives

   062   

Ventura Coast Imaging

4601 Telephone Road #101 Ventura CA 93003

PH: (805) 644-7300

FX: (805) 644-1523

Site Mgr: Ryan Dyer

Reg Dir: Joan Brandehoff

SLS: Mark Serve

   064   

Westchester Adv. Imaging

8540 S. Sepulveda Blvd #11 Los Angeles CA 90045

PH: (310) 645-9050

FX: (310) 216-2683

SLS: Terri Herrick

   031   

Woodward Park Radiology

7055 N. Fresno St #203 Fresno CA 93720

PH: (559) 437-1880

FX: (559) 437-1888

Site Mgr: Janet Anton

Reg Dir: Chris Gordon

SLS: Frances Mejias

    

Radnet/DIS Inc.

(Corporate Office) 1510 Cotner Avenue Los Angeles CA 90025

PH: (310) 445-2800

FX: (310) 445-2980

                                      

 

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B

 

BUSINESS ASSOCIATE/CHAIN OF TRUST AGREEMENT

 

THIS BUSINESS ASSOCIATE/CHAIN OF TRUST AGREEMENT (“Agreement”) is entered into
by and between Radnet Management, Inc. a California corporation (“Radnet”) and
Beverly Radiology Medical Group, a California partnership of professional
corporations (“BRMG”) and is effective as of January 1, 2004 (the “Effective
Date”).

 

Radnet and BRMG have entered into this Agreement to comply with the Health
Insurance Portability and accountability Act of 1996 and the federal HIPAA
privacy regulations.

 

Radnet, as a contractor of BRMG, regularly has access to certain patient health
information.

 

Both parties have determined it is in their respective interests to comply with
such rules and regulations as required by law in order to ensure the
confidentiality and integrity of protected health information (“Protected Health
Information”).

 

NOW, THEREFORE, the parties agrees as follows:

 

1. PERMITTED USES AND DISCLOSURES OF PROTECTED HEALTH INFORMATION.

 

Radnet provides services for BRMG that involve the use and disclosure of
Protected Health Information. Radnet may use and/or disclose such Protected
Health Information as necessary to perform its obligations for BRMG, provided
that such use or disclosure shall be only (i) to its employees, subcontractors
or agents as provided in this Agreement or as otherwise required by law; (ii) as
directed by BRMG; or (iii) as required to be disclosed by law, provided that
BRMG will promptly notify Radnet of such obligation. Unless otherwise limited
herein Radnet may:

 

a. use the Protected Health Information in its possession for its proper
management and administration and to fulfill any present or future legal
responsibilities provided that such uses are permitted under state and federal
confidentiality laws.

 

b. disclose the Protected Health Information in its possession to third parties
for the purpose of its proper management and administration or to fulfill any
present or future legal responsibilities of Radnet, provided that (i) the
disclosures are required by law or (ii) Radnet has received from the third party
reasonable assurances regarding the confidential handling of such Protected
Health Information as required under HIPAA.

 

EXHIBIT B



--------------------------------------------------------------------------------

c. aggregate the Protected Health Information in its possession with the
Protected Health Information of other covered entitles that Radnet has in its
possession through the capacity as a business associate to said other covered
entities, provided that the purpose of such aggregation is to provide BRMG with
data analysis relating to the health care operations of BRMG. Under no
circumstances may Radnet disclose Protected Health Information of one covered
entity to another covered entity absent the explicit authorization of BRMG.

 

2. RESPONSIBILITIES OF THE PARTIES

 

Responsibilities of Radnet. With regard to its use and/or disclosure of
Protected Health Information obtained from BRMG, Radnet hereby agrees to:

 

a. use and/or disclose the Protected Health Information only as permitted or
required by this Agreement or as otherwise required by law.

 

b. use appropriate safeguards to maintain the security of the Protected Health
Information and to prevent unauthorized use or disclosure of such Protected
Health Information, which will in no event be any less than the means which
Radnet uses to protect its own confidential information.

 

c. report to BRMG any use and/or disclosure of the Protected Health Insurance
that is not permitted by this Agreement.

 

d. require all of its subcontractors, agents and employees that receive, use or
have access to Protected Health Insurance under this Agreement to agree, in
writing, to adhere to the same restrictions and conditions on the use and/or
disclosure of Protected Health Information that apply to Radnet.

 

e. make available all records, books agreements, policies and procedures
relating to the use and/or disclosure of Protected Health Information to the
Secretary of HHS for purposes of determining BRMG’s compliance with HIPAA,
subject to attorney-client and other applicable legal privileges.

 

f. provide to BRMG such information as is reasonably requested and necessary to
permit them to respond to a request by an individual for an accounting of the
disclosures of the individual’s Protected Health Information in accordance with
HIPAA.

 

g. notify BRMG, as soon as reasonably practical, after it learns of a legal
obligation to disclose any Protected Health Information, and in any event within
a time sufficiently in advance of the proposed release date such that BRMG’s
rights would not be prejudiced.

 

h. return to BRMG or destroy or erase at BRMG’s discretion all of BRMG’s
confidential information in tangible form, upon the expiration or termination of
this Agreement, and Radnet will promptly certify in writing to BRMG that it has
done so.

 

EXHIBIT B



--------------------------------------------------------------------------------

Responsibilities of BRMG. With regard to the use and/or disclosure of Protected
Health Insurance by Radnet, BRMG agrees:

 

a. to obtain all necessary consents or authorizations that may be required by
HIPAA or applicable state law prior to furnishing Radnet with Protected Health
Information.

 

b. to inform Radnet of any changes in the form of notice of privacy practices
that BRMG provides to individuals and to provide Radnet a copy of the notice
currently in use.

 

c. to timely notify Radnet, in writing, of any arrangements permitted or
required of BRMG that may impact, in any manner, the use and/or disclosure of
Protected Health Information by Radnet under this Agreement.

 

4. TERMS AND TERMINATION OF AGREEMENT

 

Term. This Agreement shall become effective on the Effective Date and shall
continue in effect until all obligations of the parties have been met, unless
terminated as provided in this section. In addition, certain provisions and
requirements of this Agreement shall survive its expiration or other termination
in accordance with the survival provision herein.

 

Termination by the Covered Entity. BRMG may terminate the Agreement if it
determines that Radnet has breached a material term of this Agreement, which
breach has not been cured within thirty (30) days of written notice from BRMG to
Radnet of such breach.

 

Effect of Termination. Upon the event of expiration or termination, Radnet
agrees to promptly return to BRMG, or at BRMG’s sole option, destroy any
Protected Health Information then in its possession or control and will retain
no copies of such Protected Health Information, and, unless otherwise expressly
agreed to in writing, any right or license which Radnet has to use the Protected
Health Information will terminate immediately upon such expiration or
termination of the Agreement. Prior to doing so, Radnet further agrees to
recover any Protected Health Information in the possession of its subcontractors
or agents. If it is not feasible for Radnet to return or destroy said Protected
Health Information, Radnet will notify BRMG in writing. Said notification shall
include: (i) a statement that Radnet has determined that it is not feasible to
return or destroy the Protected Health Information in its possession and (ii)
the specific reasons for such determination. Radnet further agrees to extend any
and all protections, limitations and restrictions contained in this Agreement to
Radnet’s use and/or disclosure of any Protected Health Information retained
after the termination of this Agreement and to limit any further uses and/or
disclosures to the purposes that make the return or destruction of the Protected
Health Information not feasible.

 

EXHIBIT B



--------------------------------------------------------------------------------

5. EFFECT OF CHANGES OF HIPAA PRIVACY REGULATION ON RESPONSIBILITIES OF THE
PARTIES

 

To the extent that any relevant provision of HIPAA is materially amended in a
manner that changes the obligations of business associates or covered entities
that are embodied in the term(s) of this Agreement, the Parties agree to
negotiate in good faith appropriate non-financial terms or amendment(s) to this
Agreement to give effect to such revised obligations. In addition, the terms of
this Agreement should be construed in light of any interpretation and/or
guidance on HIPAA issued by HHS from time to time.

 

6. LIMITATION OF LIABILITY

 

Neither party shall be liable to the other party for any incidental,
consequential, special or punitive damages of any kind or nature, whether such
liability is asserted on the basis of contract, tort (including negligence or
strict liability), or otherwise, even if the other party has been advised on the
possibility of such loss or damages.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed in its name and on its behalf as of the Effective Date written above.

 

BEVERLY RADIOLOGY MEDICAL GROUP

        By:   Beverly Radiology Medical Group, Inc., its general partner      
RADNET MANAGEMENT, INC. By:           By:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

Howard G. Berger, M.D.

President

         

Howard G. Berger, M.D.

President

 

EXHIBIT B